 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1262 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Expressing condolences to the families, friends, and loved ones of the victims of the fire at the Tesoro refinery in Anacortes, Washington. 
 
 
Whereas the people of the State of Washington experienced a tragedy on April 2, 2010, when a fire occurred at the Tesoro refinery in Anacortes, Washington; 
Whereas a team of seven Tesoro employees was working in the refinery’s naphtha hydrotreater when the fire occurred; 
Whereas three of these individuals died immediately in the fire, three more died of their injuries, and one more remains in intensive care after suffering severe burns; 
Whereas the fire was quickly brought under control by Tesoro’s fire control team and local first responders; 
Whereas Federal, State and local government agencies, including the Chemical Safety Board, the United States Environmental Protection Agency, and the Washington State Department of Labor and Industries, are conducting investigations to determine the cause of the incident and to ensure that the risk of similar incidents is minimized in the future; 
Whereas the Tesoro refinery in Anacortes has temporarily shut down due to the damage sustained; and 
Whereas Tesoro and the Skagit Community Foundation have established the Tesoro Anacortes Refinery Survivors Fund, and the United Steelworkers Local 12–591 has established the Tesoro Incident Family Fund to support the victims of the fire and their families: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses condolences to the families, friends, and loved ones of the victims of the fire at the Tesoro refinery in Anacortes, Washington; 
(2)honors Matthew C. Bowen, Darrin J. Hoines, Daniel J. Aldridge, Kathryn Powell, Lew Janz, and Donna Van Dreumel who died as a result of the fire; 
(3)offers best wishes to Matt Gumbel, who suffered severe burns and is recovering at Harborview Medical Center in Seattle; and 
(4)expresses sympathies to the people of Anacortes, the entire State of Washington, and the Nation who grieve for the victims. 
 
Lorraine C. Miller,Clerk.
